DETAILED ACTION
Claims 1 and 3-20 are pending before the Office for review.
In response filed August 26, 2021:
Claims 1, 10 and 19 were amended.
Claim 2 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (U.S. Patent Application Publication 2013/0078776) in view of ZHU et al (U.S. Patent application Publication 2016/0247688).
With regards to claims 1 and 3, Kim renders obvious a method for processing a workpiece, the workpiece comprising a high aspect ratio structure, the high aspect ratio structure comprising a plurality of silicon nitride layers (SC) and a plurality of silicon dioxide layers (110) arranged in an alternating fashion (Paragraphs [0044], [0048]-[0050], [0096]-[0099], Figure 2), the method comprising: placing a workpiece on a workpiece support in a processing chamber; performing a deposition process to deposit 115) on the surface of at least one of the plurality of silicon dioxide layers (110) wherein the passivation layer comprises a fluorocarbon polymer, a hydrofluorocarbon polymer, polymer, a slat ammonium silicon fluoride salt, or a combination thereof (Paragraph [0038] discloses a polymer or passivation layer comprising CH3F gas to form the polymer) performing an etch process to remove at least a portion of the silicon nitride layers (SC) laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layer (110) (Paragraphs [0096]-[0099], [0106] Figures 11C-11D).
Kim does not explicitly disclose wherein the deposition process comprises exposing the workpiece to radicals generated from a deposition process gas in a deposition plasma and further comprising cyclically alternating the deposition process and the etch process.
Zhu discloses a method of processing a workpiece, the workpiece comprising a high aspect ratio structure comprising a plurality of silicon nitride layers (202) and a plurality of silicon oxide layers (203
Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04(IV)(C) While Kim as modified by Zhu does not explicitly disclose cyclically alternating the deposition process and the etch process, Kim as modified by Zhu discloses each of Applicant’s steps and it is prima facie obvious to repeat the steps absent a showing of unexpected results.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kim to include the deposition process and lateral etching as rendered obvious by Zhu because the reference of Zhu teaches that the improve etch selectivity can be achieved with the polymerization (Paragraph [0038]) and further dry etching prevents damage to exposed dielectric components known in wet etching methods (Paragraph [0024]). 
With regards to claim 4, the modified teachings of Kim renders obvious wherein the ratio of etch rate of the plurality pf silicon nitride layers to the etch rate of the plurality of silicon dioxide layers is at least about 500:1 or higher (Zhu Paragraph [0047]) which renders obvious Applicant’s claimed range of greater than about 500. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 16, the modified teachings of Kim renders obvious the method further comprising performing a cleaning process after the deposition process and before the etch process (Kim Paragraph [0105]).
With regards to claim 17, the modified teachings of Kim renders obvious wherein the cleaning process comprises exposing the processing chamber to a purging 2 or O2 (Kim Paragraphs [0104]-[105] discloses performing the process with oxygen).

Claims 5-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (U.S. Patent Application Publication 2013/0078776) in view of ZHU et al (U.S. Patent application Publication 2016/0247688), as applied to claims 1, 3-4 and 16-17, in further view of ZHANG et al (U.S. Patent Application Publication 2015/0214067).
With regards to claim 5, the modified teachings of Kim renders obvious wherein performing the deposition process to deposit the passivation layer on the plurality of silicon dioxide layers comprises generating one or more species form a deposition process gas using a plasma induced in a plasma chamber wherein the plasma is induced via an inductively coupled plasma source and exposing the plurality of silicon dioxide layers to the deposition mixture (Zhu Paragraphs [0035]-[0038], [0041]).
However the modified teachings of Kim are silent as to filtering the one or more species to generate a filtered deposition mixture and exposing the plurality of silicon dioxide layers to the filtered deposition mixture.
Zhang discloses a method so selectively etching silicon nitride comprising generating one or more species from a deposition process gas using a plasma induced in a plasma chamber, wherein the plasma is induced via an inductively coupled plasma source; filtering the one or more species to generate a filtered deposition mixture and exposing the   substrate to the filtered deposition mixture (Paragraphs [0008], [0026], [0033],. [0037], [0042], [0048]-[0049], [0083] Figure 5 discloses performing a deposition with a deposition chemistry during a plasma assisted deposition process on a substrate for the selective etching of silicon nitride to silicon oxide; wherein an ion suppresser is between the plasma generation chamber and substrate processing chamber wherein the ion suppressor includes a plurality of holes configures to control the species filtered to the processing chamber to control the deposition mixture). As such Kim as modified by Zhu and Zhang renders obvious wherein performing the deposition process to deposit the passivation layer on the plurality of silicon dioxide layers comprises: generating one or more species from a deposition process gas using a plasma induced in a plasma chamber, wherein the plasma is induced via an inductively coupled plasma source; filtering the one or more species to generate a filtered deposition mixture; and exposing the plurality of silicon dioxide layers to the filtered deposition mixture.
It would have been prima facie obvious to one of ordinary skill in the art to further modify the modified method of Kim to include the filtering as rendered obvious by Zhang because the reference of Zhang teaches that such filtering allows for the adjusted of the concentration of ion species such that the is more precise control on the deposition chemistry (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had reasonable expectation of predictably achieving the desired deposition using the filtering as rendered obvious by Zhang. MPEP 2143D
With regards to claim 6, the modified teachings of Kim renders obvious wherein filtering the one or more species to generate a filtered deposition mixture comprises filtering the one or more species via a separation grid separating the plasma chamber from the processing chamber (Zhang Paragraphs [0048]-[0049] discloses plate 512 separating chamber 514 and 516
With regards to claim 7, the modified teachings of Kim renders obvious wherein the deposition process gas comprises a fluorine containing gas comprising tetrafluoromethane (CF4), difluoromethane (CH2F2), fluoromethane (CFI3F), fluoroform (CFIF3), or tetrafluoroethylene (C2F4) (Zhu Paragraph [0038]).
With regards to claim 8, the modified teachings of Kim renders obvious wherein the deposition process gas comprises a hydrogen containing gas comprising hydrogen (H2), methane (CH4) or ammonia (NH3) (Zhu See claim 12 discloses including an inert gas such as hydrogen).
With regards to claim 9, the modified teachings of Kim renders obvious wherein performing the etch process to remove at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers comprises: generating one or more species from an etch process gas using a plasma induced in a plasma chamber, wherein the plasma is induced by via an inductively coupled plasma source and exposing the plurality of silicon nitride layers to the etching mixture to remove at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers (Zhu Paragraphs [0025], [0035]-[0041], [0049]-[0050] Figures 2A-2B discloses laterally etching the silicon nitride layers laterally selective to the silicon dioxide layers wherein the etchant forms a plasma wherein the plasma may be an inductively coupled plasma to generate etching species).
The modified teachings of Kim does not explicitly disclose filtering the one or more species to generate a filtered etching mixture; and exposing the plurality of silicon nitride layers to the filtered etching mixture to remove at least a portion of the plurality of 
Zhang discloses a method of processing a workpiece, the workpiece comprising a silicon nitride region and silicon oxide region wherein the silicon nitride layer is etched at an etch rate greater than an etch rate of the silicon dioxide layer comprising generating one or more species from an etch process gas using a plasma induced in a plasma chamber, wherein the plasma is induced by an inductively coupled plasma source, filtering the one or more species to generate a filtered etching mixture and exposing the silicon nitride layer to the filtered etching mixture to remove at least a portion of the silicon nitride layer at an etch rate that is greater than an etch rate of the silicon dioxide layer (Paragraphs [0009], [0033], [0070-[0075] Figure 5 discloses generating a plasma in the plasma generation region to form a number of etching radicals and ions, filtering the plasma to provide a reactive gas having the desired concentration of fluorine radical and fluorine ions, etching the silicon nitride at an etch rate higher than the etch rate of the silicon oxide
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Kim to include the filtering as rendered obvious by Kim because the reference of Zhang teaches that such filtering allows for the adjusted of the concentration of ion species such that the is more precise control on the etch chemistry and etching rate (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had reasonable expectation of predictably achieving the desired etching using the filtering as rendered obvious by Zhang. MPEP 2143D
With regards to claim 10, the modified teachings of Kim renders obvious wherein filtering the one or more species to generate a filtering etching mixture comprises filtering the one or more species via a separation grid (512) separating the plasma chamber (514) from the processing chamber (516). (Zhang Paragraphs [0048]-[0049] discloses plate 512 separating chamber 514 and 516).
With regards to claim 11, the modified teachings of Kim render obvious wherein the etch process gas comprises a fluorine containing gas comprising tetrafluoromethane (CF4), difluoromethane (CH2F2), fluoromethane (CH3F), fluoroform (CHF3), or tetrafluoroethylene (C2F4) (Zhu Paragraphs [0035]-[0036], Zhang Paragraph [0070]).
With regards to claim 12, the modified teachings of Kim renders obvious wherein the etch process gas comprises hydrogen containing gas comprising hydrogen (H2), methane (CH4) or ammonia (NH3) (Zhu Paragraph [0036] discloses an inert gas Zhang Paragraph [0070] discloses inert gas including hydrogen).
With regards to claim 13, the modified teachings of Kim renders obvious wherein the etch process gas comprises an oxygen containing as comprising oxygen discloses oxygen).
With regards to claims 14-15, the modified teachings of Kim renders obvious the process further comprising the step of admitting a non-process gas through one or more gas injection ports (522) at or below the separation grid (512) to adjust energy of the radicals passing through the separation grid (Zhang Paragraphs [0036]-[0037], [0042]-[0043], [0048]-[0049, [0069]-[0075]  discloses admitting a second gas at the injection port 522 at or below the separation grid 512 wherein the combination of gases will change he plasma energy and stability for etching).
With regards to claims 19-20, Kim renders obvious a method for processing a workpiece, the workpiece comprising a high aspect ratio structure, the high aspect ratio structure comprising a plurality of silicon nitride layers (SC) and a plurality of silicon dioxide layers (110) arranged in an alternating fashion (Paragraphs [0044], [0048]-[0050], [0096]-[0099], Figure 2), the method comprising: placing a workpiece on a workpiece support in a processing chamber; performing a deposition process to deposit a passivation layer (115) on the surface of at least one of the plurality of silicon dioxide layers (110) wherein the passivation layer comprises a fluorocarbon polymer, a hydrofluorocarbon polymer, polymer, a slat ammonium silicon fluoride salt, or a combination thereof (Paragraph [0038] discloses a polymer or passivation layer comprising CH3F gas to form the polymer) performing an etch process to remove at least a portion of the silicon nitride layers (SC) laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layer (110
Kim does not explicitly disclose placing the workpiece in a processing chamber, the processing chamber located downstream from a plasma chamber for generating a plasma, wherein the processing chamber is separated from the plasma chamber by a separation grid; generating a deposition plasma in the plasma chamber; filtering the deposition plasma via the separation grid to generate a filtered deposition mixture; exposing the workpiece to the filtered deposition mixture, wherein the filtered deposition mixture deposits a passivation layer on a surface of each of the silicon dioxide layers; generating an etching plasma in the plasma chamber; filtering the etching plasma via the separation grid to generate a filtered etching mixture, exposing the workpiece to the filtered etching mixture, wherein the filtered etching mixture removes at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers ,and cyclically alternating the deposition process and the etch process.
Zhu discloses a method of processing a workpiece, the workpiece comprising a high aspect ratio structure comprising a plurality of silicon nitride layers (202) and a plurality of silicon oxide layers (203) arranged in an alternating fashion (Figure 2A), the method comprising placing a workpiece on a workpiece support in a process chamber and performing a deposition process to deposit a passivation layer on the surface of a substrate or protect the expose silicon oxide and selective etching the silicon nitride laterally at an etch rate greater than an etch rate of the plurality of silicon dioxide wherein the protection layer may be formed by igniting a plasma using a polymerization gas such as CH3F (Paragraphs [0025], [0028], [0035]-[0038], [0049]-[0050], Figures 2A-2B) rendering obvious generating a deposition plasma in the plasma chamber and 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Kim to include the deposition process and lateral etching as rendered obvious by Zhu because the reference of Zhu teaches that the improve etch selectivity can be achieved with the polymerization (Paragraph [0038]) and further dry etching prevents damage to exposed dielectric components known in wet etching methods (Paragraph [0024]). 
Zhang discloses a method so selectively etching silicon nitride comprising generating a deposition plasma in a plasma chamber, the processing chamber (516) located downstream from the plasma chamber (504, 514) for generating a plasma, wherein the processing chamber (516) is separated from the plasma chamber (514) by a separation grid (512); generating a deposition plasma in the plasma chamber; filtering the deposition plasma (514) via the separation gird (512) to generate a filtered deposition mixture (516); exposing the workpiece to the filtered deposition mixture wherein the filtered deposition mixture deposits a layer on the surface of the workpiece; (Paragraphs [0008], [0026], [0033],. [0037], [0042], [0048]-[0049], [0083] Figure 5 discloses performing a deposition with a deposition chemistry during a plasma assisted deposition process on a substrate for the selective etching of silicon nitride to silicon oxide; wherein an ion suppresser is between the plasma generation chamber and substrate processing chamber wherein the ion suppressor includes a plurality of holes configures to control the species filtered to the processing chamber to control the deposition mixture); generating an etching plasma in the plasma chamber; filtering the 514) via the separation gird (512) to generate a filtered etching mixture (516); exposing the workpiece to the filtered etching mixture wherein the filtered etching mixture removes at least a portion of the silicon nitride layers at an etch rate that is greater than the etch rate of the silicon dioxide layers (Paragraphs [0009], [0033], [0070-[0075] Figure 5 discloses generating a plasma in the plasma generation region to form a number of etching radicals and ions, filtering the plasma to provide a reactive gas having the desired concentration of fluorine radical and fluorine ions, etching the silicon nitride at an etch rate higher than the etch rate of the silicon oxide). As such Kim as modified by Zhu and Zhang renders obvious placing the workpiece in a processing chamber, the processing chamber located downstream from a plasma chamber for generating a plasma, wherein the processing chamber is separated from the plasma chamber by a separation grid, generating a deposition plasma in the plasma chamber; filtering the deposition plasma via the separation grid to generate a filtered deposition mixture; exposing the workpiece to the filtered deposition mixture, wherein the filtered deposition mixture deposits a passivation layer on a surface of each of the silicon dioxide layers; generating an etching plasma in the plasma chamber; filtering the etching plasma via the separation grid to generate a filtered etching mixture, and exposing the workpiece to the filtered etching mixture, wherein the filtered etching mixture removes at least a portion of the plurality of silicon nitride layers laterally at an etch rate that is greater than an etch rate of the plurality of silicon dioxide layers.
 Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04(IV)(C) While Kim as modified by Zhu and Zhang does not explicitly disclose cyclically alternating the deposition process prima facie obvious to repeat the steps absent a showing of unexpected results.
It would have been prima facie obvious to one of ordinary skill in the art to further modify the modified method of Kim to include the filtering as rendered obvious by Zhang because the reference of Zhang teaches that such filtering allows for the adjusted of the concentration of ion species such that the is more precise control on the etch rate, etch chemistry and deposition chemistry (Paragraph [0008]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had reasonable expectation of predictably achieving the desired deposition and etching using the filtering as rendered obvious by Zhang. MPEP 2143D

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (U.S. Patent Application Publication 2013/0078776) in view of ZHU et al (U.S. Patent application Publication 2016/0247688), as applied to claims 1-4 and 16-17, in further view of KAWAGUCHI et al (U.S. Patent Application Publication 2007/0051471).
With regards to claim 18, the modified teachings of Kim renders obvious the limitations of claim 1 as previously discussed.
The modified teachings of Kim do not explicitly disclose the method further comprising a residual removal process to remove residual passivation layer on the structure, the residual removal process comprising: generating one or more species from a second etch process gas using a plasma induced in a plasma chamber; filtering the one or more species to generate a filtered second etching mixture, and exposing the 
Kawaguchi discloses a method of processing a workpiece comprising stripping post etch residue (Paragraphs [0001]-[0002]) the process comprising generating one or more species from a plasma introduce into a plasma chamber, the plasma generating plasma species in tube (120) which as enter gas distribution plenum (160) and pass through a gas distribution plate (180) which is a perforated plate or showerhead wherein the plate can control the radicals which enter the processing chamber (190) for removing the post etch residue and masking material (Paragraphs [0028]-[0030], [0040]-[0041], [0058]-[0060]) As such Kim as modified by Zhu and Kawaguchi render obvious comprising a residual removal process to remove residual passivation layer on the structure, the residual removal process comprising: generating one or more species from a second etch process gas using a plasma induced in a plasma chamber; filtering the one or more species to generate a filtered second etching mixture, and exposing the plurality of silicon nitride layers and silicon dioxide layers to the filtered second etching mixture in the processing chamber, wherein the second etching mixture removes any remaining passivation layer from the workpiece.
It would have been prima facie obvious to one of ordinary skill in the art to further modify the modified method of Kim to include the residual removal process as rendered obvious by Kawaguchi because the reference of Kawaguchi discloses that such filtering provides for a uniform plasma that minimizes device damage during the stripping (Paragraph [0042]) and one of ordinary skill in the art prior to the effective filing date of 

Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s response, filed August 26, 2021, with respect to 112 rejection of claim 10 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claim has overcome the rejection of record. The 112 rejection of claim 10 has been withdrawn. 

Applicant's remaining arguments filed August 26, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-11 that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular Applicant argues that neither Kim nor Zhang disclose the deposition process, specifically a deposition process including a remote plasma for depositing a passivation layer including a fluorocarbon polymer, a hydrofluorocarbon polymer or a slat ammonium silicon fluoride salt. Applicant argues that Kim is utilizes a passivation agent that is a silylating agent. The passivation agent can react with one or more of the hydroxyl groups on the surface of the insulation layer to generation one or more Si-O bonds. Applicant argues that while Kim teaches passivation it is by passivation process utilizing none or more hydrocarbons for a sialylation process and not a deposition process that includes exposing the workpiece to 
Applicant argues that Zhu discloses the use of CH3F in an etch process but not for a passivation layer. Zhu does not teach the use of CH3F as a suitable deposition gas for depositing the claimed passivation material layer as required by claim 1. Applicant argues that Zhu is silent with regards to depositing a passivation layer and furthermore Zhu actually teaches away from the use of polymerization materials. Zhu teaches away from the use of polymerizing gases and instead teaches a method including silicon in the plasma generator in order to provide selectivity for silicon nitride during etching. It is Applicant’s position that Kim and Zhu fails to teach Applicant’s claimed deposition process gas and deposition process plasma and further fails to teach or render obvious the passivation layer comprising fluorocarbon polymer, a hydrofluorocarbon polymer, a slat ammonium silicon fluoride salt or a combination thereof. Therefore claim 1 is allowable. With regards to claim 19, the claim is allowable for the same reasons as independent claim 1. The remaining dependent claims are allowable based on their dependency. This is found unpersuasive.

It is the Examiner’s position that the cited prior art renders obvious Applicant’s currently presented claims.
Claim 1
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention. The Examiner would first like to not that independent claim 1 does no specifically require “a deposition process including a remote plasma for depositing a passivation layer including a fluorocarbon polymer, a hydrofluorocarbon polymer, or a slat ammonium silicon fluoride salt.” Therefore it is not required that Kim as modified by Zhu disclose the inclusion of a remote plasma chamber. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) MPEP 2145 (VI) Therefore while there are additional features which describe a plasma chamber and a processing chamber, these features are addressed in the prior art reference of Zhang et al (U.S. Patent Application Publication 2015/0214067). 
With regards to the passivation layer, Kim discloses a method comprising forming a sacrificial layer SC and an insulation layer 110 wherein the insulation layer may be covered by passivation elements 115 in order to etch the sacrificial layer SC (Paragraphs [0096]-[0097]). Kim further discloses:
[0098] Passivation elements 115 of the inventive concept may be formed using any suitable method known in the art, including, but not limited to, introducing a silicon- and/or hydrocarbon-containing passivation agent into a trench 140 and/or recessed region 142 prior to and/or concurrently with formation of one or more recessed regions 142. In some embodiments, a silicon- and/or hydrocarbon-containing passivation agent is introduced as part of a composition used to form one or more trenches 140 in the stack structure ST (e.g., a trench-forming composition comprising an anisotropic etching agent). In some embodiments, a silicon- and/or hydrocarbon-containing passivation agent is introduced as part of a composition used to form one or more recessed regions 142 in the stack structure ST (e.g., a recess-forming composition comprising phosphoric acid).

Therefore while Kim describes an embodiment including a silylation process as preferable, Kim explicitly discloses that any known method in the art may be used to form the passivation element using hydrocarbon containing passivation agents. Disclosed examples and preferred embodiments do not constitute a teaching away from disclosed embodiments may be used to improve etch selectivity of silicon nitride in methods that also involve polymerization...” (Paragraph [0038]) While the Examiner agrees that singularly, each cited prior art reference fails to teach or render obvious Applicant’s claimed invention, however the cited combined teaches renders obvious each of Applicant’s claimed limitations as presented in claim 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). MPEP 2145(IV). It is the Examiner position one of ordinary skill in the art looking at the prior art would understood the prior art as rendering obvious a deposition process of depositing a passivation element (Kim 115) wherein the element may be formed by any suitable method using a hydrocarbon containing passivation element (Kim Paragraph [0098]); wherein the deposition process may comprise a plasma process forming radicals using a hydrocarbon containing deposition gas (Zhu Paragraphs [0038], [0040]-[0041]) rendering obvious for depositing a passivation layer including a fluorocarbon polymer, a hydrofluorocarbon polymer, or a slat ammonium silicon fluoride salt. In addition Zhu discloses the fluorine containing etchant species is an etching species which does not passivate wherein the hydrocarbon containing gas provides passivation wherein the gases may be used in combination (Zhu Paragraphs [0035]-[0038]). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. prima facie obvious to repeat the steps absent a showing of unexpected results.
As such the Examiner maintains that Kim as modified by Zhu renders obvious Applicant’s currently claimed invention.
Claim 19
 Independent claim 19 appears to provide more of the combined limitations for a remote plasma source. The Examiner on pages 13-15 of the Non-Final Office action discusses the configuration of the remote plasma chamber in reference to Zhang et al (U.S. Patent Application Publication 2015/0214037). As such the Examiner maintains the rejection on record.
As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713